Citation Nr: 0711645	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a variously 
diagnosed right foot disorder.

3.  Entitlement to service connection for a left hip 
disorder, including as secondary to a right ankle or foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Winston-Salem RO.  In December 
2003, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is of record.  In July 2004, 
these matters were remanded for additional development.

In September 2005, the RO received private medical records 
which January 2006 correspondence from the veteran's 
representative indicates were submitted in support of the 
veteran's claims.  As the records relate to disabilities not 
at issue herein, the matter is referred to the RO for 
clarification/appropriate action.  

The matters of entitlement to service connection for a right 
foot disorder and for a left hip disorder as secondary to a 
right foot disorder are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


FINDING OF FACT

The veteran has recurrent right ankle sprain which was 
incurred in service.


CONCLUSION OF LAW

Service connection for recurrent right ankle sprain is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An October 2001 letter (prior to the RO's initial 
adjudication of these claims) informed the veteran of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  September and December 2004 correspondence provided 
additional notice, to include advising him to submit relevant 
evidence in his possession.  While he was not provided notice 
regarding disability ratings or the effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
he will receive such notice when the RO implements the grant 
below (and have the opportunity to challenge the rating and 
effective date assigned if he so desire).  A January 2003 
statement of the case (SOC) and November 2005 supplemental 
SOC (SSOC) outlined the regulation implementing the VCAA, and 
also notified the veteran of what the evidence showed, of the 
governing legal criteria, and the basis for the denial of the 
claim.  While complete notice was not provided prior to the 
initial adjudication of the claim, such defect does not 
affect the essential fairness of the adjudication process.  
The veteran has received all critical notice, and has had 
ample opportunity to participate in the process (i.e., 
respond and/or supplement the record) after notice was given.  
The November 2005 SSOC readjudicated the matter after all 
critical notice was given.  The veteran is not prejudiced by 
any technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

The RO obtained all relevant, available medical records 
identified by the veteran.   VA arranged for the veteran to 
be examined.  VA's duty to assist is met.   Accordingly, the 
Board will address the merits of this claim.

II. Factual Background

The veteran's service medical records reveal that in November 
1970, he sought treatment a day after he sustained an 
inversion injury to the right ankle while playing football.  
X-rays revealed no significant abnormality.  The impression 
was ankle sprain.  In December 1978, the veteran reported his 
right foot had been caught under a forklift.  Slight edema of 
the right foot was noted.  On service separation examination 
no right ankle complaints, findings, or diagnoses were noted.

On October 2002 VA foot examination, there was minimal 
puffiness to the "anterior waist right ankle".  The veteran 
denied any current right ankle pain, but reported soreness 
and aching that he felt more anteriorly into the inside of 
his right ankle.  The diagnoses included history of right 
ankle sprain or fracture, healed.  
At the December 2003 Travel Board hearing, the veteran 
testified that he broke his right foot in service.  He also 
stated that his right ankle gave way once since service, 
causing him to fall.  Other than that, he has had right ankle 
pain that makes prolonged standing or walking difficult.  

On January 2005 VA joints examination, the veteran's claims 
file was reviewed.  The veteran reported that he used a cane 
whenever he was outside of his house or had to walk any 
distance.  It was noted that the veteran had not brought a 
cane with him to the examination.  It was also noted that 
service medical records do not include a report of a right 
ankle x-ray, but that a notation in the veteran's records 
indicates that no fracture was found.  On examination of the 
right ankle, there was no real tenderness to palpation.  X-
rays revealed an essentially normal right ankle.  In 
commenting on whether the veteran had a right ankle 
disability, the physician stated that the veteran complained 
of pain, but that ankle examination and x-rays were normal.  
Right ankle sprain was diagnosed.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record shows that the veteran sustained a right ankle 
sprain in service.  While the acute stage of the injury 
resolved and he returned to duty, the record further reflects 
that he has had recurrences of the sprain.  Examiners have 
not questioned the veteran's veracity in reporting his 
medical history.  Notably, October 2002 VA examination found 
puffiness at the right ankle waist; and the January 2005 VA 
examiner, while noting that current examination was negative, 
noted the veteran's complaint of pain and indicated that the 
veteran had recurrent right ankle sprain.  As the initial 
sprain shown by the record occurred in service, the finding 
of recurrent ankle sprain indicates both that there is a 
chronic disability of the right ankle, and that it is likely 
related to injury in service.

In summary, there is a VA medical diagnosis of chronic right 
ankle disability, and medical evidence suggesting such 
disability is related to injury in service.  Accordingly, 
service connection for recurrent right ankle sprain is 
warranted.


ORDER

Service connection for recurrent right ankle sprain is 
granted.  


REMAND

January 2005 right foot x-rays revealed pes planus and 
degenerative joint disease of the first metatarsal.  Notably, 
pes planus was not noted at the time the veteran entered 
service but was diagnosed and treated in the 1970s.  Pes 
planus was then not noted again until the veteran's October 
2002 VA examination.  Since pes planus was not detected on 
service separation examination and was not noted postservice 
until many years after service, there are medical question as 
to whether the pes planus in service resolved, and whether 
current pes planus is related to that noted in service.  An 
examination to address these questions is necessary.  

Furthermore, the January 2005 VA examiner opined that the 
veteran's degenerative joint disease of the first metatarsal 
of the right foot was due, in part, to his pes planus.  Under 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995), service connection shall be granted for any 
disability which is proximately due to, the result of, or 
(for the degree of aggravation only) aggravated by, a 
service-connected disease or injury.  Consequently, if the 
veteran's pes planus is found to be related to his pes planus 
in service, there is a further medical question as to whether 
or not it caused or aggravated his right first metatarsal 
degenerative joint disease.  

The claim seeking service connection for left hip disability 
as secondary to right foot ankle disability is inextricably 
intertwined with the matter of service connection for a right 
foot disability, and consideration of this matter must be 
deferred pending resolution of the claim seeking service 
connection for a right foot disability.

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
regarding degree of disability and effective date of 
disability).  Here, the veteran was not provided notice 
regarding the disability ratings or effective dates of 
awards.  Since the case is being remanded anyway, there is an 
opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran 
notice regarding the rating of the 
disabilities at issue, and effective 
dates of awards in accordance with 
Dingess, supra.

2. The RO should arrange for the veteran 
to be examined by a VA orthopedic 
specialist to determine the etiology of 
his right foot pes planus.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on record review and 
examination of the veteran, the examiner 
should provide an opinion on whether it 
is at least as likely as not (50 percent 
or better probability) that the veteran's 
current right foot pes planus is related 
to the pes planus found/treated in 
service.  The examiner must explain the 
rationale for all opinions given.  If it 
is determined that the current pes planus 
is related to the pes planus noted in 
service, the examiner should further 
opine whether the right foot pes planus, 
at least as likely as not, caused or 
aggravated the veteran's right first 
metatarsal arthritis.  Finally, the 
examiner should offer an opinion as to 
whether or not the veteran's right ankle 
disability and or any right foot 
disability caused or aggravated his left 
hip disability.  

3.  The RO should then readjudicate the 
remaining claims.  If either remains 
denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


